Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 8/8/21 has been considered, however, the citation to all officiation action in U.S. Patent Application Serial no. 15/889850 has been lined through on the IDS because there are no office actions in the file at this time.  The application and claims were considered.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/889,850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims absorbent articles comprising barrier cuffs having filaments having the claimed filament sizes, filament ratios and L*values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7, 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lash, U.S. Patent No. 2011/0319855 in view of Bianchi, U.S. Patent Application Publication No. 2017/0151103 and Gray et al, U.S. Patent No. 5,624,425.
Lash discloses an absorbent article comprising a topsheet, a backsheet and an absorbent core between the topsheet and backsheet.  The absorbent article may further comprise leg cuffs.  The leg cuffs can be colored so that they are distinguishable from the rest of the absorbent article.  Suitable colors include black.  See paragraph 0050.  The leg cuffs can be made from nonwoven fabrics.  See claim 5.  
Lash differs from the claimed invention because it does not teach the different size filaments making up the nonwoven, the ratio of smaller and larger diameter filaments, that the dark color is due to the filaments comprising pigments, the hydrostatic head or the L* value.
However, with regard to the use of pigments to color the filaments and the claim L* value,  Bianchi teaches that adding pigments to the polymer melt before forming the filaments is a simple way to provide colored nonwovens.  See paragraph 0053.  The color of the pigment can be carbon black.  See paragraph 0054.  
Therefore, it would have been obvious to have added pigments to the filaments of the nonwoven of the barrier leg cuffs of Lash in order to simply provide cuffs having a particular color.
With regard to the use of smaller and larger denier filaments in a barrier leg cuff, Gray disclose leg cuffs which comprise both spunbond and meltblown filaments in a layered structure.  Gray teaches that the meltblown filaments have a diameter of less than 1 micron, while the spunbond have a denier of about 1.5 denier which converts to a diameter of 15.27 microns, (the filaments are made from polypropylene).  See col. 7, lines 9-39.  Gray teaches that the barrier cuffs made from these nonwovens have a water resistant, (hydrostatic head) of 80-210 mm which coverts to 7.8-29.4 mBar.  Gray teaches selecting the relative amounts of the two types of filaments to provide optimum hand and water resistance.  See col. 8, lines 13-52. Since Gray teaches that the spunbond filaments are low crimp, presumably they have some degree of crimp.   Gray teaches basis weights within the claimed range.  See Table. 
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the ratio of the smaller to larger filaments to provide the desired softness, strength and hydrophobicity to the leg cuffs.  Since the filaments are provided in layers, they would necessarily have a ratio as measured from the first side to the second side and as set forth above, it would have been obvious to have selected the particular amount of each of the filaments which produced the desired properties in the leg cuffs.   
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lash, U.S. Patent No. 2011/0319855 in view of Bianchi, U.S. Patent Application Publication No. 2017/0151103 and Gray et al, U.S. Patent No. 5,624,425 as applied to claims above, and further in view of Motomura et al, U.S. Patent No. 2010/0105273.
Lash in view of Bianchi and Gray differs from the claimed invention because it does not clearly teach that the smaller diameter fibers are crimped.
However, Motomura teaches that crimped fibers are useful in layers of nonwoven fabrics which are used to form leg cuffs on absorbent articles.  See abstract.
Therefore, it would have been obvious to have employed crimped filaments for both the smaller and larger diameter filaments in order to provide additional loft to the leg cuff and improve comfort.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789